Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 1 of 23 PageID #: 405



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
JOSE CASTRO, on behalf of himself and
all others similarly situated,

                              Plaintiff,
                                                      MEMORANDUM & ORDER
            -against-                                 20-CV-2004(JS)(ARL)

TCA LOGISTICS CORP. and THOMAS ELETTO,

                         Defendants.
----------------------------------------X
APPEARANCES
For Plaintiff:      Garrett D. Kaske, Esq.
                    Troy L. Kessler, Esq.
                    Kessler Matura P.C.
                    534 Broadhollow Road, Suite 275
                    Melville, New York 11747

                        Harold L. Lichten, Esq., pro hac vice
                        Zachary L. Rubin, Esq., pro hac vice
                        Lichten & Liss-Riordan P.C.
                        729 Boylston Street, Suite 2000
                        Boston, Massachusetts 02116

For Defendants:         James D. Donathen, Esq.
                        Joanna J. Chen, Esq.
                        Marc H. Goldberg, Esq.
                        Phillips Lytle LLP
                        One Canalside
                        125 Main Street
                        Buffalo, New York 14203

SEYBERT, District Judge:

            Plaintiff Jose Castro (“Plaintiff”), individually and on

behalf of others similarly situated, commenced this proposed class

action against Defendants TCA Logistics Corp. (“TCA”) and Thomas

Eletto (“Eletto,” and together with TCA, “Defendants”), alleging

violations of New York Labor Law (“NYLL”) § 862, et seq.            (Compl.,
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 2 of 23 PageID #: 406



ECF No. 1.)     Before the Court is Defendants’ motion to dismiss or,

in the alternative, compel arbitration pursuant to the Federal

Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., and an agreement

between the parties.           (Mot., ECF No. 11; Defs. Br., ECF No. 11-3;

Reply, ECF No. 15.)       Plaintiff opposes the motion.                (Pl. Opp., ECF

No. 14.) For the reasons that follow, Defendants’ motion to compel

arbitration is GRANTED and this matter is STAYED.

                      BACKGROUND AND PROCEDURAL HISTORY1

I.     The Parties

              Eletto is the founder and President of TCA, a “final

mile and white glove delivery and installation” company that has

operations from Boston, Massachusetts to Miami, Florida.                     (Eletto

Decl. ¶ 1.)          From approximately 2015 to April 2019, Plaintiff

delivered mattresses and related goods to TCA’s clients.                     (Compl.

¶¶ 5, 35; Castro Decl., Ex. 1 to Kessler Decl., ECF No. 14-2, at

¶ 3.)    Specifically, TCA assigned Plaintiff delivery routes such

that    Plaintiff      would    load     his    truck    at    TCA’s   warehouse    in

Hicksville, New York and deliver goods to locations in Connecticut

or   within    New    York.      (Castro       Decl.    ¶¶    6-8.)     According   to

Defendants,     in     addition     to     delivering         mattresses,   delivery




1  The facts are drawn from the Complaint and the parties’
submissions, including the declarations and exhibits attached
thereto. (See Compl.; Declaration of Thomas Eletto (“Eletto
Decl.”), ECF No. 11-1; Declaration of Troy L. Kessler (“Kessler
Decl.”), ECF No. 14-1.)
                                           2
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 3 of 23 PageID #: 407



drivers,    such    as   Plaintiff,    “assist   the   customer    with    any

additional tasks needed, including furniture moving or repair.”

(Eletto Decl. ¶ 6; id. ¶ 5 (Eletto attesting that “[f]urniture

manufactured outside the state of New York are delivered to

warehouses in New York, and the independent contractors’ main

responsibilities       include    transporting   the   furniture   from   the

warehouses to a customer’s home or place of business, installing

the    furniture,    and   removing    old   furniture    and   garbage.”).)

Customers were asked to rate the delivery services and those

ratings “significantly impact the compensation that [Plaintiff,

for example,] receives.           [Plaintiff] is not simply compensated,

for example, based upon the number of trips completed.”              (Id. ¶¶

7-8.)

II.     The Agreement and Dispute Resolution Procedure

             On or around February 15, 2017, Plaintiff and TCA entered

into    a   contract     titled   “Independent   Driver    Agreement”     (the

“Agreement”).2      (Compl. ¶ 36; Agreement, Eletto Decl., Ex. A, ECF

No. 11-2.)     The Agreement states that:


2 Plaintiff executed the Agreement on behalf of “Fernando Delivery
Service”.   (Agreement at 1.)   Here, as in Bissonette v. Lepage
Bakeries Park St., LLC, neither party draws “a distinction between
the Plaintiff[] and [his] respective compan[y] and neither has
argued that the distinction has any bearing on the issues to be
decided. . . .” 460 F. Supp. 3d 191, 194 n.2 (D. Conn. 2020).
However, in New Prime Inc. v. Oliveira, 139 S. Ct. 532 (2019), the
Supreme Court “held that a contract between a trucking company and
an independent contractor employee was a ‘contract of employment’
within the meaning of the FAA without acknowledging that the
                                       3
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 4 of 23 PageID #: 408



            2. Services: You agree that, on a non-
            exclusive basis, we may from time to time
            request your services to transport and deliver
            our merchandise to our customers; however, we
            have no obligation to request and you have no
            obligation to provide any such services. For
            the purpose of this agreement, “nonexclusive”
            means that although you may use your vehicle
            and/or Personnel to perform deliveries for
            companies other than TCA, you agree that while
            performing deliveries for TCA you will not
            carry merchandise for any other business until
            you have finished the delivery manifest given
            to you by TCA. Upon our request you agree to
            provide competent, trustworthy, professional
            services using the highest standard of care,
            using your own appropriate independent skill
            and judgment. . . .

            3. Independent Contractor: You agree that you
            are an independent contractor and are not an
            employee, servant, partner or joint venturer
            of TCA.    You agree and have advised your
            Personnel that you and your Personnel are not
            employee(s) of TCA and are not entitled to
            (and hereby waive any claim) to any benefits
            provided by TCA, or by operation of law, to
            TCA employees, including, but not limited to,
            group    insurance,    liability    insurance,
            disability insurance, paid vacations, sick
            leave or other leave, retirement plans, health
            plans, premium “overtime” pay and the like. .
            . . You acknowledge that this undertaking on
            your behalf is a material inducement to us to
            enter into this Agreement with you.

            Under the Agreement, Plaintiff also agreed to arbitrate

all disputes with TCA, including any dispute regarding Plaintiff’s

relationship with TCA.       As relevant here, the Agreement provides:




contract was actually with the independent contractor’s LLC . . .”
Bissonette, 460 F. Supp. 3d at 194 n.2. This Court follows suit
and treats the contract as one between Plaintiff and TCA.
                                      4
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 5 of 23 PageID #: 409



             This Agreement shall be construed and enforced
             in accordance with the laws of the State of
             New York, without regard to its conflict of
             laws principles.      Any claim, dispute or
             controversy relating to or arising out of this
             Agreement shall be settled in accordance with
             the   dispute   resolution    procedure   (the
             “[Dispute Resolution] Procedure”) set forth in
             Exhibit B attached hereto and incorporated
             herein by reference.

(Agreement    ¶   22;   Dispute   Resolution    Procedure,    Exhibit   B   to

Agreement, ECF No. 11-12, at ECF pp. 11-14 (containing covenants

1 through 9).)     The Dispute Resolution Procedure continues that:

             1. . . . . ALL DISPUTES COVERED BY THIS
             AGREEMENT WILL BE DECIDED BY AN ARBITRATOR
             THROUGH ARBITRATION AND NOT BY WAY OF COURT OR
             JURY TRIAL.
                                   ***
             3. COVERED CLAIMS. This Agreement is intended
             to be as broad as legally permissible and to
             apply to the resolution of past, present and
             future legal disputes that otherwise would be
             resolved in a court of law or before a forum
             other than arbitration[].        Except as it
             otherwise provides, this Agreement applies
             mutually to any legal dispute that the Company
             may have against You or that You may have
             against: (1) the Company; (2) its officers,
             directors, principals, shareholders, members,
             owners, employees, or agents; and (3) and all
             successors and assigns of any of them. Except
             as it otherwise provides, this Agreement
             applies to any disputes arising out of or
             related   to   Contractor’s    performance   of
             services for the Company and/or under the
             Driver    Agreement     and/or     Contractor’s
             relationship with the Company. Except as it
             otherwise provides, this Agreement covers,
             without limitation, claims under Title VII of
             the Civil Rights Act of 1964, 42 U.S.C. § 1981,
             the Fair Credit Reporting Act, the Americans
             With Disabilities Act, the Age Discrimination
             in Employment Act, the Family Medical Leave

                                      5
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 6 of 23 PageID #: 410



             Act, the Fair Labor Standards Act, the
             Pregnancy Discrimination Act, the Equal Pay
             Act,    the    Genetic     Information    Non-
             Discrimination Act, each as amended, any
             similar state laws and all other federal or
             state legal claims arising out of or relating
             to Contractor’s performance of services for
             the Company and/or under the Driver Agreement.
                                   ***
             6. CLASS ACTION WAIVER. [The Parties] agree
             to bring any dispute in arbitration on an
             individual basis only, and not as a class or
             collective action. . . .

(Dispute Resolution Procedure ¶¶ 1, 3 (footnote omitted), 6.)

III. This Action

             In the Complaint, Plaintiff alleges, inter alia, that

Defendants: improperly classified him as an independent contractor

and   did   not    pay   him    overtime       and    minimum     wages;   failed    to

reasonably        reimburse      expenses;           unlawfully     deducted      from

Plaintiff’s wages; and failed to provide wage notices and wage

statements in violation of the NYLL.                 (See generally Compl.)

                                   DISCUSSION

I.    Legal Standard

             When analyzing a motion to compel arbitration, the Court

applies “a standard similar to that applicable for a motion for

summary judgment.”        Meyer v. Uber Techs., Inc., 868 F.3d 66, 74

(2d Cir. 2017) (internal quotation marks and citation omitted).

Under the summary judgment standard, the court considers “all

relevant,     admissible       evidence    submitted       by     the   parties     and

contained in pleadings, depositions, answers to interrogatories,

                                           6
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 7 of 23 PageID #: 411



and admissions on file, together with . . . affidavits, and draws

all reasonable inferences in favor of the non-moving party.”                     Id.

(internal quotation marks and citations omitted).                     “[W]here the

undisputed facts in the record require the matter of arbitrability

to be decided against one side or the other as a matter of law,

[courts] may rule on the basis of that legal issue and avoid the

need for further court proceedings.” Id. (internal quotation marks

omitted).

II.    Analysis

             Defendants move to dismiss this action, or, in the

alternative, compel arbitration, arguing that both the FAA and New

York   law   require    enforcement      of       the   Agreement’s    arbitration

provision.        Plaintiff opposes the motion and argues that the

arbitration provision is unenforceable because (1) Plaintiff is

exempt from the FAA (Pl. Opp. at 2-6); (2) New York law is an

“inadequate vehicle to compel this matter to arbitration” (id. at

6-17); and (3) the class action waiver in the arbitration provision

renders the entire agreement unenforceable (id. at 17-25).                       The

Court addresses each argument in turn.

       A. The Court Will Compel Arbitration under New York Law

             For the reasons that follow, the Court concludes that

Plaintiff    belongs   to   a   “class       of    workers   engaged    in   .   .   .

interstate commerce,” 9 U.S.C. § 1, such that the FAA does not



                                         7
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 8 of 23 PageID #: 412



provide a basis to compel arbitration.                      However, New York law

provides an alternate avenue to compel arbitration.

            1.     Plaintiff is Exempt from FAA Coverage

            Section     2   of    the   FAA,         “the   ‘primary    substantive

provision of the Act,’ . . . declares that an arbitration clause

in any ‘contract evidencing a transaction involving commerce . .

. shall be valid, irrevocable, and enforceable.’”                  Islam v. Lyft,

Inc., No. 20-CV-3004, 2021 WL 871417, at *2 (S.D.N.Y. Mar. 9, 2021)

(first quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 24 (1983); then quoting 9 U.S.C. § 2).                     Section 1 of

the FAA, however, carves out an exemption from the Act’s coverage

for “contracts of employment of seamen, railroad employees, or any

other class of workers engaged in foreign or interstate commerce.”

9 U.S.C. § 1.     “This exception specifically enumerates two classes

of exempt workers who cannot be compelled to arbitrate under the

FAA –- maritime and railroad employees –- while including the

‘residual category’ of classes of workers engaged in foreign or

interstate commerce.”            Islam, 2021 WL 871417, at *2 (citation

omitted).        “The   Supreme    Court       has   interpreted   the    residuary

exemption to exempt from the FAA ‘contracts of employment of

transportation workers,’ . . . and lower courts interpreting 9

U.S.C. § 1 have found that truck drivers engaged in interstate

transportation of goods constitute transportation workers under

Section 1.”      Smith v. Allstate Power Vac, Inc., 482 F. Supp. 3d

                                           8
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 9 of 23 PageID #: 413



40, 44–45 (E.D.N.Y. 2020) (first quoting Circuit City Stores, Inc.

v. Adams, 532 U.S. 105, 119 (2001); then citing Kowalewski v.

Samandarov,     590    F.   Supp.   2d   477,      482–83   (S.D.N.Y.   2008)).

Recently, the Supreme Court clarified that “the Section 1 exemption

does not apply exclusively to contracts of ‘employees,’ but rather

to ‘agreements to perform work,’ including those of independent

contractors.”      Waithaka v. Amazon.com, Inc., 966 F.3d 10, 17 (1st

Cir. 2020) (quoting New Prime Inc. v. Oliveira, 139 S. Ct. 532,

544 (2019)); accord Bissonette v. Lepage Bakeries Park St., LLC,

460 F. Supp. 3d 191, 197-98 (D. Conn. 2020).

            Against     this    backdrop,    the    parties   dispute   whether

Plaintiff is a transportation worker, i.e., whether he belongs to

a class of workers “engaged in interstate commerce” and is exempt

from the FAA pursuant to Section 1.3                  Defendants argue that

Plaintiff     is      not   a    transportation        worker    because    his

“responsibilities under the [ ] Agreement are much broader than

the mere transportation of goods[.]”               (Eletto Decl. ¶ 12; Defs.

Br. at 7-9 (arguing that Plaintiff is not a transportation worker

because Plaintiff is required to maintain motor vehicle liability

and workers’ compensation insurances, among other policies, and

his responsibilities can be delegated to personnel and include




3 The parties do not dispute that the Agreement is a “contract of
employment” and that the Agreement “evidences transactions
involving interstate commerce.” (See, e.g., Def. Br. at 6-7.)
                                         9
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 10 of 23 PageID #: 414



 furniture     installation,       removal,    and   repair,     and     garbage

 removal).)    Plaintiff responds that he is “precisely the class of

 workers that falls within the exemption” because he “operates a

 truck delivering commercial products within the flow of interstate

 commerce.”    (Pl. Opp. at 4 (emphasis in original).)

              Based upon a review of the submissions, the Court finds

 that   Plaintiff   “was   fundamentally      involved   in    the    interstate

 movement of goods, and therefore []he was a transportation worker

 exempted by Section 1.”         Smith, 482 F. Supp. 3d at 47.        Here, “the

 relevant inquiry is whether the ‘interstate movement of goods is

 a central part of the class members’ job description.’”                 Islam,

 2021 WL 871417, at *2 (cleaned up) (quoting Wallace v. Grubhub

 Holdings, Inc., 970 F.3d 798, 801 (7th Cir. 2020)). When reviewing

 the Agreement, there can be no doubt that the “interstate movement

 of goods is a central part of” Plaintiff’s job:           the “Services” he

 agreed to provide unequivocally refer to the transportation and

 delivery of TCA’s merchandise to customers.             (See Agreement ¶ 2;

 see, e.g., id. ¶ 5 (requiring Plaintiff “to be bonded prior to

 performing    transport    or    delivery    services   for   TCA”    (emphasis

 added); id. ¶ 6 (requiring Plaintiff to provide TCA “with a copy

 of the driver’s license for all Personnel, and motor vehicle

 registration(s) and insurance card(s) for any and all vehicles

 that you use to perform transport and/or delivery services for TCA

 . . . .     Personnel cannot perform deliveries for TCA without TCA

                                       10
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 11 of 23 PageID #: 415



 consent. . . .         If at any point TCA decides that any of Your

 Personnel should not continue to provide delivery services for

 TCA, TCA may request removal of the individual from performing TCA

 deliveries.” (emphasis added).)              Moreover, there is no dispute

 that Plaintiff personally drove a truck containing Defendants’

 goods across state lines.         (Castro Decl. ¶¶ 4-7.)         Thus, “there is

 no justification in the text of Section 1 to exclude plaintiff

 from the residuary exemption.”          Smith, 482 F. Supp. 3d at 47.

             Defendants     cite    to   Bissonette       to   argue     that   the

 Agreement evidences a “much broader scope of responsibility that

 belies the claim that [Plaintiff is] only or even principally [a]

 truck driver[].”       460 F. Supp. 3d at 199; (see Defs. Br. at 8-9.)

 It is true that the Agreement here, like those in Bissonette,

 contemplates     the    delegation      of    delivery    work    and    requires

 Plaintiff to obtain certain insurance policies.4              (Defs. Br. at 9;




 4The Court queries whether these facts are relevant to the argument
 that Plaintiff is not a transportation worker where, as here,
 Plaintiff commenced this action on behalf of a class of workers
 who “personally delivered” Defendants’ products, and not in his
 capacity as the “Independent Owner/Trucking Company” that
 contracted with TCA. (See Compl. ¶ 60 (Plaintiff commenced this
 action on behalf of himself and “all individuals who . . .
 personally delivered TCA’s clients’ products.” (emphasis added));
 id. ¶¶ 1, 5, 35-36); see Islam, 2021 WL 871417, at *3 (“Because
 the analysis necessarily focuses on the activity of a class of
 workers, a ‘plaintiff[’s] personal exploits are relevant only to
 the extent they indicate the activities performed by the overall
 class.’” (quoting Rogers v. Lyft, Inc., 452 F. Supp. 3d 904, 915
 (N.D. Cal. 2020))); but see supra note 2.


                                         11
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 12 of 23 PageID #: 416



 Agreement ¶¶ 2, 4.)      However, in addition to transporting goods,

 the agreements in Bissonette were much broader than the Agreement

 before    the   Court:     the    Bissonette      agreements   required     the

 plaintiffs to, among other things, identify new clients, develop

 client relationships, order products based on customer needs,

 stock and replenish products, and “other activit[ies] necessary to

 promote   sales,    customer     service,   and   otherwise    operate    their

 businesses.”    460 F. Supp. 3d at 200.        The Agreement here does not

 contain any comparable obligations.            As such, the Court cannot

 conclude that Plaintiff is “more akin to sales workers or managers

 who are generally responsible for all aspects” of a furniture

 delivery distribution business than a transportation worker.               Id.

             Crediting Defendants’ representations that Plaintiff’s

 responsibilities are “broader” than simply delivering goods, and

 that Defendants may request “competent, trustworthy, professional

 services [from Plaintiff] using the highest standard of care, using

 [Plaintiff’s] own appropriate independent skill and judgment”

 (Agreement ¶ 2), “[a]ctual transportation is not limited to the

 precise moment either goods or the people accompanying them cross

 state lines.”      Saxon v. Sw. Airlines Co., No. 19-3226, --- F.3d -

 --, 2021 WL 1201367, at *4 (7th Cir. Mar. 31, 2021) (“Loading and

 unloading cargo onto a vehicle so that it may be moved interstate,

 too, is actual transportation, and those who performed that work

 were recognized in 1925 to be engaged in commerce.”).               Even so,

                                       12
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 13 of 23 PageID #: 417



 the   parties’   submissions     make   clear   that   transportation      and

 delivery “activities were a fundamental, not merely incidental,

 aspect of [Plaintiff’s] job.”        Smith, 482 F. Supp. 3d at 47; (see

 Agreement ¶ 2 (“[Y]ou agree that while performing deliveries for

 TCA you will not carry merchandise for any other business until

 you have finished the delivery manifest given to you by TCA.”

 (emphasis added)); Eletto Decl. ¶ 5 (stating Plaintiff’s main

 responsibilities     include    transporting    the    furniture    from   the

 warehouse to a customer’s home or place of business, installing

 the furniture, and removing old furniture and garbage” (emphasis

 added)); Eletto Decl. ¶ 6 (“With certain levels of delivery

 service, . . . [someone like Plaintiff] also assist[s] the customer

 with any additional tasks needed . . . .” (emphasis added)); Eletto

 Decl. ¶ 9 (noting that TCA “looks primarily for contractors with

 furniture delivery experience”) (emphasis added).)                 Therefore,

 Plaintiff “falls within the residuary exemption and, accordingly,

 the FAA does not govern this motion.”           Smith, 482 F. Supp. 3d at

 47.

             2.    State Law Provides an Alternate Basis to Compel
                   Arbitration

             The parties disagree whether the Agreement’s arbitration

 clause can be enforced under state law where, as here, Plaintiff

 is exempt from the FAA.      Defendants argue that if the FAA does not

 apply, New York law applies and mandates arbitration.              (Defs. Br.


                                      13
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 14 of 23 PageID #: 418



 at 9-12.)    Plaintiff agrees that New York law applies but argues

 that (1) the Agreement precludes mandatory arbitration where the

 FAA “prohibits it” (Pl. Opp. at 7-8); and (2) New York public

 policy precludes mandatory arbitration of Plaintiff’s NYLL claims

 (id. at 8-17).      The Court agrees with Defendants and finds that

 New York law provides an alternate basis to compel arbitration.

             The Court rejects the argument that Plaintiff cannot be

 compelled to arbitration under New York law because the Agreement

 “does not apply to any claim that may not be arbitrated as provided

 by an Act of Congress,” and here, the FAA (an Act of Congress)

 exempts mandatory arbitration.         (Pl. Opp. at 7-8.)       Rather, the

 Court   agrees    with   the   well-settled    principle    that    although

 “Plaintiff is exempt from the FAA, the application of the exemption

 does not preclude enforcement of the arbitration provision under

 New York state law.”       Espinosa v. SNAP Logistics Corp., No. 17-

 CV-6383, 2018 WL 9563311, at *5 (S.D.N.Y. Apr. 3, 2018); Islam,

 2021 WL 871417, at *13 (“As a general matter, the inapplicability

 of the FAA does not render an arbitration clause void when it is

 otherwise    enforceable    under   state   law.”)    (collecting    cases);

 Michel v. Parts Auth., Inc., No. 15-CV-5730, 2016 WL 5372797, at

 *3 (E.D.N.Y. Sept. 26, 2016) (“Because ‘New York arbitration law

 does not exempt transportation workers from arbitration,’ . . .

 [Plaintiff] is compelled to arbitrate his claim regardless of the

 applicability of the FAA.” (quoting Diaz v. Michigan Logistics,

                                      14
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 15 of 23 PageID #: 419



 Inc., No. 15-CV-1415, 2016 WL 866330, at *4 (E.D.N.Y. Mar. 1,

 2016))); Smith, 482 F. Supp. 3d at 47 (“That plaintiff is exempt

 from the FAA does not mean, as plaintiff argues, that state

 arbitration law is preempted and that the arbitration agreement is

 therefore    unenforceable.      Multiple    courts   have   rejected      this

 proposition.” (collecting cases)); Valdes v. Swift Transp. Co.,

 292 F. Supp. 2d 524, 529 (S.D.N.Y. 2003) (“Section 1 does not . .

 . address the enforceability of employment contracts exempt from

 the FAA.     It simply excludes these contracts from FAA coverage

 entirely.”).     As other courts have determined, it is “untenable”

 to conclude that “arbitration provisions in employment contracts

 exempt from the FAA, i.e., transportation workers’ employment

 contracts,    are   entirely    unenforceable     even   where     state    law

 provides otherwise.”       See Valdes, 292 F. Supp. 2d at 529.

              Moreover,    Plaintiff   is   correct    that   the    Agreement

 excludes “any claim that may not be arbitrated as provided by an

 Act of Congress.”        (Agreement ¶ 4 (“Excluded Claims” provision)

 (emphasis added); see Pl. Opp. at 8 (“[T]here is express language

 in the contract here that precludes Plaintiff from being compelled

 to arbitration where Congress has excluded him . . . .”).)                 But

 Plaintiff does not argue, and the Court does not conclude, that

 the FAA, or any other “Act of Congress,” precludes arbitration of

 Plaintiff’s NYLL claims.       Instead, Plaintiff argues that New York

 public policy precludes mandatory arbitration of Plaintiff’s NYLL

                                       15
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 16 of 23 PageID #: 420



 claims.       (Pl. Opp. at 8-17 (citing Wertheim & Co. v. Halpert, 48

 N.Y.2d 681, 683 (1979) and Aimcee Wholesale Corp. v. Tomar Prods.,

 Inc., 21 N.Y.2d 621, 625 (1968)).)                Yet, “[d]istrict courts in

 this circuit have rejected this argument and required arbitration

 of claims under the New York Labor Law.”             Michel, 2016 WL 5372797,

 at *4 (collecting cases).             Moreover, “[e]ven if such a public

 policy exception survived the developments in arbitration law

 since Aimcee was decided, none of the cases to which Plaintiffs

 cite    for    support   involved     claims     under    the    FLSA    or   NYLL.”

 Zambrano, 2016 WL 5339552, at *9; id. at *9 n.18 (noting, among

 other things, Aimcee was decided in context of an antitrust action

 and Wertheim was decided in context of a discrimination action).

 Indeed, courts have recognized that “NYLL causes of action are

 arbitrable.”      Toure v. Thunder Lube Inc., No. 17-CV-0657, 2019 WL

 4805197, at *3 (E.D.N.Y. Sept. 30, 2019) (citing Rodriguez Depena

 v. Parts Auth. Inc., 877 F.3d 122, 124 (2d Cir. 2017)).

                Plaintiff now cites Bissonette for the proposition that

 the Court cannot “compel the case to arbitration under [state] law

 if the FAA exemption applied, because the terms of the agreement

 preclude[] the court from applying [state] law in a manner that

 [is]    inconsistent     with   the   FAA.”       (Pl.   Opp.    at     7-8   (citing

 Bissonette, 460 F. Supp. 3d at 197 n.7).)                Reliance on Bissonette

 for this proposition is misplaced.              In Bissonette, the defendants

 asked    the    court    to   forgo   a   FAA    exemption      analysis      because

                                           16
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 17 of 23 PageID #: 421



 “arbitration is required under Connecticut law as an alternative

 to the FAA.”      Bissonette, 460 F. Supp. 3d at 197 n.7.         The Court

 declined the request because the agreements at issue contained

 language    that:   “covered    claims    ‘shall   be   submitted    to   and

 determined exclusively by binding arbitration under the [FAA]’”;

 and “the [a]greement shall be governed by the FAA and Connecticut

 law to the extent Connecticut law is not inconsistent with the

 FAA.” Id. Thus, the Bissonette agreements’ express terms required

 the court to determine its authority to compel arbitration under

 the FAA because it would be “‘inconsistent with the FAA’ for the

 Court to exercise its authority under Connecticut law to compel

 arbitration if [it] lacked authority to do the same under the FAA.”

 Id.   There are no similar concerns here because the Agreement is

 not governed by the FAA and does not contain any citation or

 reference    to   the   FAA.     (See     Agreement;    Dispute   Resolution

 Procedure.)

             Rather, because the FAA is not implicated, and because

 the Agreement contains a New York choice of law provision, the

 Court considers whether New York law mandates arbitration.5 Smith,


 5 While the Dispute Resolution Procedure does not contain a choice
 of law provision, the Agreement states that: “This Agreement shall
 be construed and enforced in accordance with the laws of the State
 of New York, without regard to its conflict of laws principles,”
 and it incorporates by referenced the Dispute Resolution Procedure
 into the Agreement. (Compare Dispute Resolution Procedure with
 Agreement ¶ 22.) Neither party disputes the application of New
 York law.
                                      17
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 18 of 23 PageID #: 422



 482 F. Supp. 3d at 48 (“Where the FAA is not applicable, it follows

 that state arbitration law should be applied, . . .”).             In light

 of the foregoing, the Court concludes that it does because “New

 York arbitration law ‘does not exempt transportation workers from

 arbitration[.]’”      Burgos v. Ne. Logistics, Inc., No. 15-CV-6840,

 2017 WL 10187756, at *4 (E.D.N.Y. Mar. 30, 2017) (quoting Diaz,

 167 F. Supp. 3d at 381).

       B. The Class Action Waiver is Enforceable

             Plaintiff also argues that the Agreement is invalid and

 unenforceable because New York law precludes class arbitration

 waivers.     (Pl. Opp. at 17-25.)      The Court rejects this argument

 because “New York courts [] have upheld class action waivers in

 arbitration     agreements     against     challenges     that    they    are

 unconscionable.”     Chen-Oster v. Goldman, Sachs & Co., 449 F. Supp.

 3d 216, 251 n.28 (S.D.N.Y. 2020) (collecting cases applying New

 York law).     To be sure, an arbitration provision is “enforceable

 even though it waives plaintiff’s right to bring a class action”

 because “[u]nder New York law, ‘a contractual proscription against

 class actions . . . is neither unconscionable nor violative of

 public policy.’”6    Tsadilas v. Providian Nat’l Bank, 13 A.D.3d 190,

 191 (N.Y. App. Div. 1st Dep’t 2004) (quoting Ranieri v. Bell Atl.


 6 For the same reason, the Court declines Plaintiff’s invitation
 to adopt the reasoning of out-of-state cases holding otherwise.
 (See Pl. Opp. at 22-24.)


                                      18
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 19 of 23 PageID #: 423



 Mobile, 304 A.D.2d 353, 354 (N.Y. App. Div. 1st Dep’t 2003)).               The

 Court thus finds Plaintiff’s class action waiver enforceable under

 New York law.

             Plaintiff argues that Gold v. New York Life Ins. Co.

 (“Gold I”), 153 A.D.3d 216 (N.Y. App. Div. 1st Dep’t 2017),

 provides persuasive guidance for the Court to conclude that the

 class action waiver is unenforceable.            (Pl. Opp. at 20-22.)       The

 Court disagrees.      In Gold I, New York’s First Appellate Department

 held    that     arbitration     agreements      “which      prohibit   class,

 collective, or representative claims, violate the National Labor

 Relations      Act   (NLRA)    and   thus,    that   those    provisions    are

 unenforceable.”       153 A.D.3d at 221.         New York’s highest court

 reversed that decision, stating “[t]he parties now agree that the

 arbitration clauses in [the] agreements are enforceable . . . ,

 and ask that we reverse,” and citing Epic Systems Corporation v.

 Lewis, 138 S. Ct. 1612 (2018).              Gold v. New York Life Ins. Co.

 (“Gold II”), 32 N.Y.3d 1009 (N.Y. 2018).               In Epic, the United

 States Supreme Court held “that the FAA contains an explicit

 congressional directive that arbitration agreements providing for

 individualized proceedings must be enforced, and neither the FAA’s

 saving clause nor the NLRA suggests otherwise.”               Lusk v. Serve U

 Brands, Inc., No. 17-CV-6451, 2019 WL 4415122, at *3 (W.D.N.Y.

 Sept. 16, 2019) (citing Epic, 138 S. Ct. at 1621-32).                      As a

 preliminary matter, Plaintiff is exempt from FAA coverage and so

                                        19
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 20 of 23 PageID #: 424



 the Court looks to New York law, which has upheld class action

 waivers in arbitration agreements.         See discussion supra.     Second,

 and assuming the FAA applies, the Supreme Court has stated:               “In

 the   Federal   Arbitration    Act,   Congress   has    instructed   federal

 courts to enforce arbitration agreements according to their terms

 -- including terms providing for individualized proceedings.”

 Epic, 138 S. Ct. at 1619 (emphasis added).             Any argument to the

 contrary necessarily fails.7

              Finally,   Plaintiff     argues   that    the   National   Labor

 Relation Board’s (“NLRB”) conclusion that “waiver of collective

 claims violates the NLRA, and is void and invalid” is dispositive.

 (See Pl. Opp. at 21 (citing Gold I, 153 A.D.3d at 225).)                 This

 argument warrants little discussion because “the Second Circuit

 has rejected the NRLB’s reasoning with respect to class-action

 waivers and has concluded that it owes no deference to those NLRB

 opinions.”      Burgos, 2017 WL 10187756, at *5 (collecting cases).

 Therefore, the Court rejects the argument that the class action

 waiver renders the Agreement’s arbitration clause unenforceable.


 7 Plaintiff inconsistently argues that Epic does not control
 because, among other reasons, “the NLRA does not apply to this
 case,” notwithstanding his argument that “NLRA precedent is
 generally applicable to” the New York State Labor Relations Act.
 (Compare Pl. Opp. at 18-20 with id. at 17.) Similarly, Plaintiff
 argues that New York’s Court of Appeals did not “undermine Gold
 I’s persuasiveness,” notwithstanding the New York Court of
 Appeal’s reversal of Gold, with an explicit citation to Epic.
 (Compare Pl. Opp. at 20-22 with Gold II.) For the same reasons
 stated above, the Court rejects these arguments.
                                       20
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 21 of 23 PageID #: 425



       C. Under New York Law, the Parties Agreed to Arbitrate the
          Claims at Issue

             Under     New   York   law    (see   supra     note    5),   the   Court

 considers “(1) whether the parties made a valid agreement to

 arbitrate; (2) if so, whether the agreement has been complied with;

 and (3) whether the claim sought to be arbitrated would be time-

 barred if it were asserted in state court.”              Zambrano v. Strategic

 Delivery Sols., LLC, No. 15-CV-8410, 2016 WL 5339552, at *9

 (S.D.N.Y. Sept. 22, 2016).

             Plaintiff does not dispute that he signed both the

 Agreement and the Dispute Resolution Procedure. Other than arguing

 that the class action waiver renders the Agreement unenforceable,

 discussed supra, Plaintiff does not argue that fraud, duress, or

 unconscionability       render     the    Agreement   or    Dispute      Resolution

 Procedure unenforceable.           Nor does he meaningfully dispute that

 the NYLL claims at issue fall within the scope of the arbitration

 clause, which covers, among other things, any claims against TCA

 and claims arising out of or relating to Plaintiff’s “performance

 of   services   for    [TCA]     and/or    under   the     []   Agreement      and/or

 [Plaintiff’s] relationship with [TCA].”               (See Dispute Resolution

 Procedure ¶ 2.)       It follows that “Plaintiff violated the agreement

 by bringing this action in federal court.”                      Espinosa, 2018 WL

 9563311, at *5.       Moreover, “[n]either party contends Plaintiff’s

 claims are time-barred.”           Id.    Thus, the parties entered into a


                                           21
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 22 of 23 PageID #: 426



 valid and enforceable arbitration agreement under New York law and

 Defendants’ motion to compel arbitration on an individual basis is

 GRANTED.

       D. The Court Will Stay This Action

             Where, as here, the Court compels “arbitration pursuant

 to a written agreement, both the FAA and New York law mandate that

 the action be stayed pending arbitration.”              Espinosa, 2018 WL

 9563311, at *6 (citing 9 U.S.C. § 3 and CPLR § 7503(a)).            Although

 Defendants seek dismissal, the Court concludes that a “stay is

 more appropriate than dismissal in this case because ‘a stay would

 allow the Court, at a later stage, to address any claim by

 Plaintiff that he was not able to vindicate all his statutory

 rights due to costs or fees imposed on him in arbitration.’”              Id.

 (cleaned    up)   (quoting    Zambrano,    2016   WL   5339552,   at   *10).

 Accordingly, the action is STAYED pending arbitration.




             [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                      22
Case 2:20-cv-02004-JS-ARL Document 16 Filed 03/31/21 Page 23 of 23 PageID #: 427



                                  CONCLUSION

             For the reasons stated, Defendants’ motion to compel

 arbitration (ECF No. 11) is GRANTED and this action is STAYED

 pending arbitration.       On or before October 8, 2021, the parties

 shall file a joint Status Report advising the Court as to the

 status of any arbitration.



                                           SO ORDERED.


                                           /s/ JOANNA SEYBERT
                                           Joanna Seybert, U.S.D.J.

 Dated:      March _ 31 , 2021
             Central Islip, New York




                                      23
